DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David P. Emery on 08/25/2022.

The application has been amended as follows: 
Claims 5 – 15 have been canceled.

Claim status:
Claims 1 - 4 are allowed. 

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “an annular rib that extends in an annular shape on a radially outer side than the inner peripheral wall portions is formed by pushing out the inner peripheral wall portions and the tooth surface portions radially outward while shearing to separate the inner peripheral wall portions and the tooth surface portions from the tooth tip portion, at an open end of the tubular portion.” 
The closest prior art is as cited were ‘Nagata.  ‘Nagata does not teach the shearing to separate the inner peripheral wall portions and the tooth surface portions from the tooth tip portion.  Claim 2 is also allowed because they are dependent on claim 1.  

Claim[s] 3 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “a plurality of tooth surface portions that each extend in the axial direction and connect the inner peripheral wall portion and the outer peripheral wall portion are formed in the tubular portion, and an annular rib that extends in an annular shape on a radially inner side than the outer peripheral wall portions is formed by pushing in the outer peripheral wall portions and the tooth surface portions radially inward while shearing to separate the inner peripheral wall portions and the tooth surface portions from the tooth tip portion, at an open end of the tubular portion.” 
The closest prior art is as cited were ‘Nagata.  ‘Nagata does not teach the shearing to separate the inner peripheral wall portions and the tooth surface portions from the tooth tip portion.  Claim 4 is also allowed because they are dependent on claim 3.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                              
08/25/2022